

113 S864 RS: Grassroots Rural and Small Community Water Systems Assistance Act
U.S. Senate
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 340113th CONGRESS2d SessionS. 864[Report No. 113–142]IN THE SENATE OF THE UNITED STATESMay 6, 2013Mr. Wicker (for himself, Ms. Heitkamp, Mr. Cochran, Mr. Udall of New Mexico, Mr. Crapo, Ms. Klobuchar, Mr. Risch, Mr. Johnson of South Dakota, Mr. Moran, Ms. Landrieu, Mr. Boozman, Mr. Tester, Mr. Inhofe, Ms. Hirono, Mr. Baucus, Mr. Vitter, Mr. Levin, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksApril 1, 2014Reported by Mrs. Boxer, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Safe Drinking Water Act to reauthorize technical assistance to small public water
			 systems, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Grassroots Rural and Small
			 Community Water Systems Assistance Act.2.FindingsCongress finds that—(1)the Safe Drinking
			 Water Act Amendments of 1996 (Public Law 104–182) authorized technical
			 assistance for small and rural communities to assist those communities in
			 complying with regulations promulgated pursuant to the Safe Drinking Water
			 Act
			 (42 U.S.C. 300f et seq.);(2)technical
			 assistance and compliance training—(A)ensures that
			 Federal regulations do not overwhelm the resources of small and rural
			 communities; and(B)provides small
			 and rural communities lacking technical resources with the necessary
			 skills to
			 improve and protect water resources;(3)across the United
			 States, more than 90 percent of the community water systems serve a
			 population
			 of less than 10,000 individuals;(4)small and rural
			 communities have the greatest difficulty providing safe, affordable public
			 drinking water and wastewater services due to limited economies of scale
			 and
			 lack of technical expertise; and(5)in addition to
			 being the main source of compliance assistance, small and rural water
			 technical
			 assistance has been the main source of emergency response assistance in
			 small
			 and rural communities.3.Sense of
			 CongressIt is the sense of
			 Congress that—(1)to most
			 effectively assist small and rural communities, the Environmental
			 Protection
			 Agency should prioritize the types of technical assistance that are most
			 beneficial to those communities, based on input from those communities;
			 and(2)local support is
			 the key to making Federal assistance initiatives work in small and rural
			 communities to the maximum benefit.4.Funding
			 prioritiesSection 1442(e) of
			 the Safe Drinking Water Act (42 U.S.C. 300j–1(e)) is amended—(1)by designating
			 the first through seventh sentences as paragraphs (1) through (7),
			 respectively;(2)in paragraph (5)
			 (as so designated), by striking 1997 through 2003 and inserting
			 2014 through 2019; and(3)by adding at the
			 end the following:(8)Nonprofit
				organizations(A)In
				generalThe Administrator may use amounts made available to carry
				out this section to provide technical assistance to nonprofit
			 organizations
				that provide to small public water systems onsite technical
			 assistance,
				circuit-rider technical assistance programs, onsite and regional
			 training,
				assistance with implementing source water protection plans, and
			 assistance with
				implementation monitoring plans, rules, regulations, and water
			 security
				enhancements.(B)PreferenceTo
				ensure that technical assistance funding is used in a manner that
			 is most
				beneficial to the small and rural communities of a State, the
			 Administrator
				shall give preference under this paragraph to nonprofit
			 organizations that, as
				determined by the Administrator, are the most qualified and
			 experienced and
				that the small community water systems in that State find to be the
			 most
				beneficial and
				effective..1.Short
			 titleThis Act may be cited as
			 the Grassroots Rural and Small
			 Community Water Systems Assistance Act.2.FindingsCongress finds that—(1)the Safe Drinking
			 Water Act Amendments of 1996 (Public Law 104–182) authorized technical
			 assistance for small and rural communities to assist those communities in
			 complying with regulations promulgated pursuant to the Safe Drinking Water
			 Act
			 (42 U.S.C. 300f et seq.);(2)technical
			 assistance and compliance training—(A)ensures that
			 Federal regulations do not overwhelm the resources of small and rural
			 communities; and(B)provides small
			 and rural communities lacking technical resources with the necessary
			 skills to
			 improve and protect water resources;(3)across the United
			 States, more than 90 percent of the community water systems serve a
			 population
			 of less than 10,000 individuals;(4)small and rural
			 communities have the greatest difficulty providing safe, affordable public
			 drinking water and wastewater services due to limited economies of scale
			 and
			 lack of technical expertise; and(5)in addition to
			 being the main source of compliance assistance, small and rural water
			 technical
			 assistance has been the main source of emergency response assistance in
			 small
			 and rural communities.3.Sense of
			 CongressIt is the sense of
			 Congress that—(1)to most
			 effectively assist small and rural communities, the Environmental
			 Protection
			 Agency should prioritize the types of technical assistance that are most
			 beneficial to those communities, based on input from those communities;
			 and(2)local support is
			 the key to making Federal assistance initiatives work in small and rural
			 communities to the maximum benefit.4.Funding
			 prioritiesSection 1442(e) of
			 the Safe Drinking Water Act (42 U.S.C. 300j–1(e)) is amended—(1)by designating
			 the first through seventh sentences as paragraphs (1) through (7),
			 respectively;(2)in paragraph (5)
			 (as so designated), by striking 1997 through 2003 and inserting
			 2014 through 2019; and(3)by adding at the
			 end the following:(8)Nonprofit
				organizations(A)In
				generalThe Administrator may use amounts made available to carry
				out this section to provide grants or cooperative agreements to
			 nonprofit
			 organizations
				that provide to small public water systems onsite technical
			 assistance,
				circuit-rider technical assistance programs, multistate, regional
			 technical assistance programs, onsite and regional
			 training,
				assistance with implementing source water protection plans, and
			 assistance with
				implementing monitoring plans, rules, regulations, and water
			 security
				enhancements.(B)PreferenceTo
				ensure that technical assistance funding is used in a manner that
			 is most
				beneficial to the small and rural communities of a State, the
			 Administrator
				shall give preference under this paragraph to nonprofit
			 organizations that, as
				determined by the Administrator, are the most qualified and
			 experienced in providing training and technical assistance to small public
			 water systems and
				that the small community water systems in that State find to be the
			 most
				beneficial and
				effective.(C)LimitationNo grant or cooperative agreement provided or otherwise made available under this section may be
			 used for litigation pursuant to section 1449..April 1, 2014Reported with an amendment